Citation Nr: 1701992	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-07 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than July 8, 2009, for the grant of service connection for mild DDD, lumbar spine, status post fusion L4-L5, with scar.  

2.  Entitlement to an initial rating in excess of 10 percent for mild degenerative disc disease (DDD), Lumbar Spine, status post fusion L4-L5, with scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to October 1978.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2010 rating decision, by the Roanoke, Virginia, Regional Office (RO), which granted service connection for mild degenerative disc disease, lumbar spine, status post fusion L4-L5 with scar and assigned a 10 percent disability rating, effective from July 8, 2009.  

In June 2016, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  Subsequently, the Veteran submitted additional evidence directly to the Board for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2016).  

The Board notes that the May 2010 rating action also granted service connection for right knee strain and left knee strain, each evaluated as 10 percent disabling.  The Veteran filed a notice of disagreement (NOD) with that decision in October 2010, and a statement of the case (SOC) addressing that issue was issued in January 2011.  However, in his substantive appeal (VA Form 9), received in March 2011, the Veteran indicated that he was only appealing the issue of an increased rating for the low back disorder.  In a subsequent statement, dated in October 2012, the Veteran indicated that he was withdrawing his appeal as to the right and left knee disorders.  38 C.F.R. §§ 20.200, 20.202 (2016).  

The issue of entitlement to an initial rating in excess of 10 percent for mild degenerative disc disease (DDD), lumbar spine, status post fusion L4-L5, with scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  By a rating action in January 1979, the RO denied the Veteran's claim of entitlement to service connection for a back disorder; he did not initiate an appeal of that decision within one year of notification of the decision.  

2.  In an April 1994 decision denied an appeal of a 1990 RO decision denying service connection for a low back disorder.  

3.  Following the April 1994 Board decision, VA first received a claim of entitlement to service connection for a low back disorder on July 8, 2009.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 8, 2009, for the grant of service connection for mild DDD, lumbar spine, status post fusion L4-L5 with scar.  38 U.S.C.A. §§ 5101, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.105, 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in obtaining evidence to substantiate claims.  VA provided adequate notice in letters sent to the Veteran in July and October 2009.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the effective date appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  


II.  Factual background.

The Veteran's initial claim for service connection for a back disorder (VA Form 21-526e) was received in October 1978.  The RO denied the claim in a January 1979 rating action.  The record indicates that the Veteran was notified of the decision by letter dated January 26, 1979.  This is shown on a VA Form 20-822a Control Document and Award Letter showing that VA Form 6782 attachment was sent.  VA Form 6782 in place at that time included all pertinent information regarding denial of a claim as well as information regarding appellate rights.

Received in August 1984 was a statement in support of claim, wherein the Veteran indicated that he was seeking to establish service connection for chronic low back strain.  In a deferred rating decision, dated August 31, 1984, the RO informed the Veteran that service connection for a back condition was previously denied and he was advised in a letter dated January 26, 1979.  The RO noted that the appeal period had expired; therefore, the Veteran would have to submit new and material evidence showing continued treatment of the back condition since service.  

By letter dated in September 1984, the RO indicated that service connection for a back condition was previously denied and the Veteran was advised of the decision in a letter dated January 26, 1979.  The Veteran was informed that he had one year from the date of that letter to appeal.  Following the receipt of additional evidence, the RO informed the Veteran in January 1985 that the evidence did not warrant a change in the outcome.  

Received in February 1989 was a statement in support of claim (VA Form 21-4138), wherein the Veteran indicating that he was seeking to reopen his claim for service connection for a back disorder.  A July 1989 rating decision confirmed the previous denial of the Veteran's claim for service connection for a back disorder.  

An application for service connection for a low back disorder (VA Form 21-526) was received in June 1990.  By a rating action in October 1990, the RO determined that the Veteran had not submitted any evidence to show chronicity of low back strain since active duty.  The Veteran perfected a timely appeal to that decision and in an April 1994 decision, the Board denied his appeal.

In a statement in support of claim (VA Form 9), received at the RO on July 8, 2009, the Veteran indicated that he was seeking to reopen a claim of entitlement to service connection for a low back disorder.  

At his personal hearing in June 2016, the Veteran's service representative noted that the STRs clearly show that the Veteran was seen and treated for complaints of low back pain while on active duty in September 1975, August 1977, September 1977, and May 1978.  He also noted a medical evaluation board and physical evaluation board in 1978 report that the Veteran had mechanical back disabilities, and it was noted that the symptoms were subjective.  The representative argued that the Veteran was not properly notified of the 1979 rating decision which denied service connection for a back disorder; therefore, it is argued that his claim is still open from that date.  


III.  Legal Analysis- Earlier Effective Date for grant of S/C.

The Veteran contends that he was not informed of the January 1979 decision and, he did not find out until years later that the claim had been denied, and he therefore could not appeal the decision.  He also contends that service connection should have been granted following his initial claim.  He contends that had VA performed additional diagnostic testing (MRI or CT scan) when it examined him prior to denying that claim that it would have revealed a current disability.

As to the lack of notification of the January 1979 decision, the Board finds that the Control Document and Award Letter showing that the VA Form 6782 had been provided is sufficient to support a finding that the Veteran was notified of the January 1979 decision and of his appellate rights.  The Veteran did not appeal the decision to the Board; therefore, the January 1979 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).  The record shows that he was properly notified of subsequent RO decisions and of the 1994 Board decision.  The Board decision was final on the date stamped on its face.  38 C.F.R. § 20.1100.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation based on new and material evidence under 38 C.F.R. § 3.156 (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (q) (2).  Similarly, the effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (r).  

Additionally, under 38 C.F.R. § 3.155 (a), the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1 (p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

As stated above, the Veteran did not perfect an appeal following the January 1979 rating decision, and the January 1979 rating decision is deemed to be final.  Thus, an effective date going back to 1979 is legally precluded.  The Veteran subsequently sought to reopen his claim in 1984, but was denied by letter dated in January 1985.  He did not appeal that decision within one year of the notice thereof, and it became final.  

No correspondence was received from the Veteran since the April 1994 Board decision, indicating his desire to reopen his service connection claim for a low back disorder until July 8, 2009.  

The Veteran also did not submit any correspondence regarding his service connection claim for a low back disorder after the last time it was denied in April 1994; nor did he submit any communication indicating any intent to file a claim to reopen service connection for a low back disorder prior to July 8, 2009.  

The Board notes that at the hearing before the undersigned, the Veteran's representative stated the Veteran had received treatment between service discharge and the July 2009 claim at VA for low back pain.  However, these treatment records would not be deemed to establish an earlier claim for service connection for a low back disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection. . . .").  Further, in MacPhee v. Nicholson, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  459 F.3d 1323, 1327  (Fed. Cir. 2006); see also 38 C.F.R. § 3.157 (2015).  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id.  (emphasis added); see also 38 C.F.R. § 3.157 (b) (1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established.")  In other words, case law and VA regulations are clear that a VA medical record does not constitute an informal claim except for when the disability being treated was already service connected.  In the current case, the Veteran was not service connected for the low back disorder prior to July 2009.  Therefore, these records would not establish a basis to award an earlier effective date.  

For all the reasons described above, the preponderance of the evidence is against entitlement to an effective date earlier than July 8, 2009, for the award of service connection for a low back disorder.  The Board acknowledges the arguments set forth by the Veteran.  Under the law, however, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (q) (1) (ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which based on the procedural history as outlined in detail above was determined to be July 8, 2009.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  

The contention that the January 1979 decision was flawed because he did not receive an examination with certain diagnostic studies, an MRI or CT scan, on first glance, appears to be one of alleging clear and unmistakable error (CUE) in the January 1979 decision.  

A decision by the RO is subject to revision on the grounds of CUE. 38 U.S.C.A. § 7109A  (West 2014); 38 C.F.R. § 3. 105 (2016).  The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

If a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  

If the error alleged is not the type of error that, if true, would be CUE on its face, if the claimant is only asserting disagreement with how the RO evaluated the facts before it, or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).  

In this case, the Veteran alleges that he would have been granted service connection in January 1979 if VA's examination had included an MRI or CT scan of his spine.  At most this is an argument that VA did not meet its duty to assist.  Even if correct, this cannot give rise to a finding of CUE in the January 1979 decision.  Rather, this is the type of "error" that must be argued on direct appeal.  The Veteran does not argue that the correct facts, as they were known at the time were not considered by the RO or that the RO misapplied the law extant at the time.  Thus, to the extent that the Veteran alleges CUE in the January 1979 decision based on failure on VA's part to provide a proper examination, the appeal must be denied.  Similarly, to the extent that the Veteran now alleges that VA did not properly weigh the evidence at the time of the January 1979 decision, such an allegation does not rise to CUE and the appeal must be denied.   


ORDER

Entitlement to an effective date prior to July 8, 2009, for the grant of service connection for mild DDD, Lumbar Spine, status post fusion L4-L5, with scar is denied.  


REMAND

After a review of the record, the Board finds that further development is required prior to adjudicating the Veteran's claim of entitlement to an initial rating in excess of 10 percent for mild DDD, lumbar spine, status post fusion L4-L5 with scar.  

The Veteran contends, in essence, that the symptoms of his service-connected low back disorder are more severely disabling than are reflected by the rating currently assigned.  The Veteran indicates that he has had this back condition since service, and it continues to worsen.  The Veteran also indicates that the back pain is constant and interferes with daily activities.  At his personal hearing in June 2016, the Veteran maintained that his low back disorder has gotten worse since his last VA examination in 2011.  The Veteran stated that he experiences daily pain.  The Veteran reported that he experiences shooting pain which radiates down his legs into the ankles.  The Veteran also reported that he is unable to bend down, or walk for any significant periods of time.  The Veteran related that he is unable to do any yard work; therefore, he has to pay someone to do the work for him.  The Veteran indicated that he has experienced continuous neurological pain.  

While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  As noted above, the Veteran stated at his June 2016 hearing that the symptoms of his low back disorder are worse since his last VA examination, and that he has increased symptoms in his lower extremities.  

It is also noteworthy that the prior November 2011 VA examination has been rendered inadequate by the recent holding by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  As such, a new examination must be provided to the Veteran in order to accurately assess the current severity of his service-connected lumbar spine disorder.  See 38 U.S.C.A. § 5103A (d).  

For the aforementioned reasons, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  Associate with the claims file all outstanding VA treatment records.  

2.  Then, schedule the Veteran for a VA examination of his lumbosacral spine.  The claims file must be provided to and reviewed by the examiner prior to the any examination.  Any testing deemed necessary must be performed.  All pertinent pathology found on examination must be noted in the report of the evaluation.  Tests of range of motion must be performed to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.  

The extent of any incoordination, weakened movement, and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement, and excess fatigability must be assessed in terms of additional degrees of limitation of motion.  If this is not feasible, the examiner must so state and explain why.  The examiner must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  The examiner must provide findings as to whether the Veteran's degenerative disc disease of the lumbosacral spine has resulted in any physician prescribed bed rest, and if so, the number of days of such physician prescribed bed rest and must include an explanation as to how the examiner arrived at such findings.  

The examiner must provide a rationale for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  Thereafter, readjudicate the Veteran's claim that is the subject of this Remand.  If the benefit sought is not granted in full, both he and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response prior to returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


(CONTINUED ON NEXT PAGE)

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


